301 S.W.3d 556 (2009)
STATE of Missouri, Respondent,
v.
Johnny L. WILSON, Appellant.
No. ED 92182.
Missouri Court of Appeals, Eastern District, Division One.
December 15, 2009.
Raymund J. Capelovitch, for appellant.
Shaun J. Mackelprang and Richard A. Starnes, Jefferson City, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
A jury convicted Johnny Wilson, the appellant, was of first degree burglary and possession of burglar's tools. The appellant only raises a single issue on appeal: whether the trial court clearly erred in allowing the State to exercise a peremptory strike against an African-American venireperson, in violation of Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L.Ed.2d 69(1986).
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).